COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-289-CV



CONGRESS STREET NIGHTS, INC.	APPELLANT

D/B/A CURTAIN CLUB



V.



SANDRA AND RONALD HYDEN, INDIVIDUALLY,	APPELLEES

AND RONALD HYDEN, AS REPRESENTATIVE

OF THE ESTATE OF SONYA HYDEN



----------

FROM THE 96
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the parties’ “Agreed Motion To Vacate The Judgment Of The Trial Court And Dismiss The Appeal.”  It is the court's opinion that the motion should be granted; therefore, we vacate the trial court’s judgment and dismiss the case.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(2), 43.2(e).

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.



PER CURIAM





PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: August 30, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.